
	
		I
		111th CONGRESS
		2d Session
		H. R. 6529
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Moore of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to provide for a
		  Federal license for reinsurers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal License for Reinsurers Act of
			 2010.
		2.Amendments to
			 title 31, United States CodeSection 313 of title 31, United States Code,
			 is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 The Office and inserting the following:
					
						(1)LeadershipThe
				Office
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Employees
							(A)Number and
				compensationThe Director
				shall fix the number of employees of the Office and the compensation of such
				employees, as necessary to carry out the provisions of this section without
				regard to chapter 51 or subchapter III of chapter 53 of title 5.
							(B)Additional
				compensation and benefitsNotwithstanding subparagraph (A), the
				Director may provide additional compensation and benefits if the same type of
				compensation or benefits are then being provided by any Federal banking agency
				or, if not then being provided, could be provided by any such agency under
				applicable provisions of law or regulation. In setting and adjusting the total
				amount of compensation and benefits for employees of the Office, the Director
				shall consult, and seek to maintain comparability with, the Federal banking
				agencies.
							;
				(2)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (E), by striking subsection (r) and inserting subsection
			 (s);
				(B)by redesignating
			 subparagraphs (G) and (H) as subparagraphs (H) and (I), respectively;
			 and
				(C)by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)with respect to the business of
				reinsurance—
							(i)to
				license entities to transact the business of reinsurance as a national
				reinsurer pursuant to subsection (h)(1);
							(ii)to revoke,
				suspend, or restrict a Federal license pursuant to (h)(1)(B);
							(iii)to coordinate
				Federal efforts and establish Federal policy on international matters related
				to reinsurance, including working with international regulatory and
				standard-setting bodies;
							(iv)to assist the
				Secretary in entering into supervisory arrangements authorized under subsection
				(h);
							(v)to
				establish and enforce appropriate standards and requirements governing national
				reinsurers consistent with criteria in subsection (h)(5);
							(vi)to determine that
				any State law, regulation, or action is preempted as being contrary to or
				inconsistent with the purposes of subsection (h) and this subparagraph;
							(vii)to assess and
				collect reasonable fees from authorized foreign reinsurers for reimbursement of
				costs incurred by the Director related to supervisory arrangements; and
							(viii)to assess and
				collect reasonable fees from national reinsurers for the reimbursement of costs
				incurred by the Director for licensing and examination of national
				reinsurers;
							;
				(3)in subsection
			 (f)—
				(A)in paragraph (1),
			 by striking A State and inserting Except as provided in
			 subsection (h), a State; and
				(B)in paragraph
			 (2)(B), by inserting after insurance measures, the following:
			 except as provided in subsection (h),;
				(4)in subsection (g),
			 by inserting after determination of inconsistency, the
			 following: except as provided in subsection (h),;
			(5)by redesignating subsections (h), (i), (j),
			 (k), (l), (m), (n), (o), (p), (q), (r), and (s) as subsections (i), (j), (k),
			 (l), (m), (n), (o), (p), (q), (r), (s), and (t), respectively;
			(6)by inserting after
			 subsection (g) the following new subsection:
				
					(h)Authority with
				respect to reinsurance
						(1)Licensing of
				national reinsurers
							(A)Licensing
								(i)In
				generalThe Director shall establish criteria necessary for the
				licensing and operation of a national reinsurer.
								(ii)EligibilityA
				United States entity shall be eligible to apply for a Federal license under
				this subsection to transact the business of reinsurance upon demonstration to
				the Director that the entity meets the definition of reinsurer under this
				section and all other criteria established by the Director.
								(iii)Non-United
				States entitiesA non-United States entity may obtain a Federal
				license under this subsection through the establishment of a United States
				branch which meets the eligibility requirements under clause (ii) and such
				other regulations as the Director may prescribe.
								(iv)Issuance of
				licenseIf the Director determines that the applicant has
				satisfied the applicable eligibility requirements, the Director shall issue a
				Federal license to the applicant to transact the business of
				reinsurance.
								(B)Revocation,
				suspension, or restriction of Federal licenseThe Director may
				revoke, suspend, or restrict a Federal license whenever the Director determines
				that the licensed entity is no longer operating in a manner consistent with the
				criteria for licensing and operation established by the Director.
							(C)Conversion to
				State licenseA national reinsurer may convert to a
				State-licensed reinsurer in accordance with applicable State law if—
								(i)such entity
				notifies the Director of its intention to convert in accordance with such
				procedures as the Director may prescribe by regulation;
								(ii)after conducting
				an appropriate review, the Director approves the conversion.
								(D)Applicability of
				the Bankruptcy CodeA
				delinquency proceeding for the liquidation or reorganization of a United States
				national reinsurer shall proceed under the provisions of title 11.
							(2)Supervisory
				arrangements
							(A)AuthorityIn
				order to realize the efficiencies and consumer benefits of a more harmonized
				international reinsurance regulatory system, the Secretary and the United
				States Trade Representative, jointly, shall be authorized to enter into
				supervisory arrangements for the recognition of qualified reinsurance
				supervisory authorities of non-United States jurisdictions that provide a level
				of protection for United States reinsurance consumers that is substantially
				equivalent to the level of protection achieved by the Director pursuant to the
				provisions of this subsection.
							(B)Exchange of
				informationThe entry into supervisory arrangements with
				qualified supervisory authorities of non-United States jurisdictions shall be
				preceded by an exchange and evaluation of relevant information regarding the
				form and nature of regulation in each such jurisdiction and the Secretary’s
				determination that such jurisdiction’s supervisory authority maintains and
				applies legal standards, regulatory requirements, and enforcement capabilities
				substantially equivalent to those applied by the Director, and that the awards
				of arbitration panels and judgments of appropriate United States courts are
				enforceable and collectable in the jurisdiction, pursuant to treaty, other
				agreement, or operation of that jurisdiction’s law.
							(C)Requirements for
				validityThe Secretary and the United States Trade Representative
				may enter into supervisory arrangements only in cases in which the Secretary
				has determined that the requirements of subparagraph (B) have been satisfied
				and the arrangement explicitly provides for all of the following:
								(i)Identification of
				areas of regulation that will be the exclusive responsibility of the respective
				jurisdictions.
								(ii)The reciprocal
				treatment of reinsurance entities in accordance with each subject
				jurisdiction’s rules and regulations.
								(iii)A commitment to
				exchange relevant information on an on-going basis.
								(iv)A
				process for resolving disputed issues.
								(v)The application of
				chapter 15 of title 11 to cross-border insolvency cases involving entities from
				the subject jurisdiction.
								(vi)The terms and
				conditions for terminating the supervisory arrangement.
								(D)Status of
				authorized foreign reinsurersAn authorized foreign reinsurer
				shall be authorized to transact the business of reinsurance to the extent
				authorized by the applicable supervisory arrangement.
							(3)Preemption of
				State law
							(A)Inconsistent
				lawsAll laws, regulations, provisions, or other actions of a
				State contrary to or inconsistent with the purposes of this subsection, except
				those which may be applicable to corporate taxes generally, are preempted to
				the extent that they apply to national reinsurers or authorized foreign
				reinsurers, or to their reinsurance agreements.
							(B)Laws with
				disparate treatmentAll laws, regulations, provisions, or other
				actions of a State are preempted to the extent that national reinsurers or
				authorized foreign reinsurers receive more or less favorable treatment than
				State licensed insurers or reinsurers pursuant to such laws, regulations,
				provisions, or other actions, solely on the basis of an entity’s status as a
				national reinsurer or authorized foreign reinsurer.
							(C)Prohibition of
				interferenceNo State shall interfere, directly or indirectly,
				with a United States insurer or reinsurer—
								(i)applying for a
				Federal license or operating as a national reinsurer; or
								(ii)ceding insurance
				to a national reinsurer or an authorized foreign reinsurer for any purpose
				under this subsection.
								(D)Credit for
				reinsuranceNo State shall deny credit, either as an asset or a
				reduction of liabilities, on account of reinsurance ceded to a national
				reinsurer or an authorized foreign reinsurer under this subsection.
							(E)Prohibition of
				enforcementNo State shall enforce a State law, regulation,
				provision, or other action to the extent that it is preempted pursuant to this
				paragraph.
							(F)Determinations
				by Director
								(i)PreemptionThe
				Director shall be authorized to determine that any State law, regulation,
				provision, or action shall be preempted pursuant to this paragraph.
								(ii)Judicial
				reviewAny State or any other person aggrieved by action of the
				Director under this paragraph may seek judicial review in the manner specified
				in chapter 7 of title 5.
								(4)Cooperation
				between the Director and State insurance regulatorsThe Director
				shall—
							(A)consult, as the
				Director deems appropriate, with the relevant State insurance regulators
				concerning regulatory matters;
							(B)notify all State
				insurance regulators of supervisory arrangements entered into pursuant to
				paragraph (2); and
							(C)notify the
				relevant State insurance regulators of a change in the status of, or any
				administrative action taken by the Director against, a national reinsurer or an
				authorized foreign reinsurer.
							(5)Rules and
				regulations
							(A)In
				generalThe Director shall adopt regulations implementing the
				provisions of this subsection. The Director may issue any other rules,
				regulations, orders, or interpretations as the Director determines to be
				necessary to carry out the purposes of this subsection.
							(B)CriteriaThe
				rules and regulations prescribed under subparagraph (A) shall give due
				consideration to—
								(i)promoting
				financially secure reinsurance recoverables and capacity that protects the
				solvency of United States ceding insurers;
								(ii)the need for a
				competitive and healthy reinsurance market that provides sufficient capacity to
				meet ceding companies’ risk management needs through open market contracting
				and pricing practices;
								(iii)global capital
				and risk management, taking into account capital adequacy, assessment of
				internal controls, recognition of qualified internal capital models, and
				effective corporate governance;
								(iv)financial
				transparency that encourages and supports the cedents’ ability to assess
				counter party credit risk, including information regarding the national
				reinsurer’s financial condition and the national reinsurer’s performance in
				paying covered claims;
								(v)access to all
				necessary financial information, with appropriate provision for the
				confidentiality of that information; and
								(vi)harmonization
				with international standards for the prudential regulation of the business of
				reinsurance.
								(6)Implementation
							(A)LicensingThe Director shall commence licensing of
				national reinsurers and the entry into supervisory arrangements after
				promulgation of final rules and regulations under this subsection, which shall
				occur not later than the expiration of the 2-year period beginning on the date
				of the enactment of this subsection.
							(B)ApplicabilityThe
				provisions of this subsection shall apply only to reinsurance agreements and
				supervisory arrangements entered into on or after the date of the enactment of
				this subsection.
							(7)Effect of
				statusThere shall be no determination under section 113 of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act that an entity is
				subject to supervision by the Board of Governors of the Federal Reserve System
				and subject to prudential standards (as such term is defined in such Act), in
				accordance with title I of such Act, on account of an entity’s status as a
				national reinsurer or authorized foreign
				reinsurer.
						;
			(7)in subsection
			 (k)(1), as so redesignated, by inserting except as provided in
			 subsection (h), before preempt—;
			(8)in subsection (l), as so redesignated, by
			 striking Nothing and inserting Except as provided in
			 subsections (c) and (h), nothing; and
			(9)in subsection (s),
			 as so redesignated—
				(A)by redesignating
			 paragraphs (2), (3), (4), (5), (6), (7), (8), (9), and (10) as paragraphs (3),
			 (4), (6), (8), (9), (12), (13), (14), and (15), respectively;
				(B)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Authorized
				foreign reinsurerThe term
				authorized foreign reinsurer means a reinsurer that is domiciled
				in and subject to the regulation of a non-United States jurisdiction’s
				supervisory authority that has entered into a supervisory arrangement with the
				Director.
						;
				(C)by inserting after
			 paragraph (4), as so redesignated, the following new paragraph:
					
						(5)Federal banking
				agencyThe term
				Federal banking agency shall have the meaning give such term
				under section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection
				Act.
						;
				(D)by inserting after paragraph (6), as so
			 redesignated, the following new paragraph:
					
						(7)National
				reinsurerThe term
				national reinsurer means an entity to which the Director has
				issued a Federal license under subsection (h)(1) to transact the business of
				reinsurance.
						;
				and
				(E)by inserting after paragraph (9), as so
			 redesignated, the following new paragraphs:
					
						(10)ReinsuranceThe term reinsurance means
				the assumption by an insurer of all or part of a risk undertaken originally by
				another insurer.
						(11)ReinsurerThe
				term reinsurer means, as determined by the Director, an insurer,
				to the extent that the insurer—
							(A)is principally
				engaged in the business of reinsurance;
							(B)does not conduct
				significant amounts of direct insurance as a percentage of its net premiums;
				and
							(C)is not engaged in
				an ongoing basis in the business of soliciting direct
				insurance.
							.
				3.Amendments to
			 Dodd-Frank
			(a)Section
			 111Section 111(b) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (I), by striking and at the end;
					(B)by redesignating
			 subparagraph (J) as subparagraph (K); and
					(C)by inserting after
			 subparagraph (I) the following new subparagraph:
						
							(J)the Director of the Federal Insurance
				Office; and
							;
				and
					(2)in paragraph
			 (2)—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively.
					(b)Section
			 112Section 112 of such Act is amended—
				(1)in subsection
			 (a)(2), by striking the Federal Insurance Office; and
				(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking , member agencies, and the Federal Insurance Office
			 and inserting and member agencies;
					(B)in paragraph (2),
			 by striking , any member agency, and the Federal Insurance
			 Office, and inserting and any member agency.
					
